CULLEN, Commissioner.
This workmen’s compensation case presents the question of the amount properly awardable to an employe who accidentally severed with a power saw a portion of the heel of his right hand, an entire finger and a portion of the metacarpal of that finger, and two joints of the remaining three fingers. The circuit court confirmed the Board’s award, which limited compensation to the amount for loss of members scheduled in KRS 342.105. The employe appeals on the ground that he should have been allowed total and permanent disability benefits under KRS 342.095.
The employe argues that where a severance causes total disability or where there is more than one severance, the awards should not be limited to the benefit scheduled in KRS 342.105. However, we have held that in all cases in which the employe’s disability is caused solely by severance of a member of the body, KRS 342.105 prescribes the exact formula for the award of compensation and the board may neither increase nor decrease that amount regardless of the actual disability resulting therefrom. Holt v. West Kentucky Coal Co., Ky., 350 S.W.2d 155.
In the case at bar two expert medical witnesses gave testimony to the effect that the employe’s disability is caused solely by the severances. It is, therefore, our conclusion that the Workmen’s Compensation Board properly awarded compensation under KRS 342.105.
The judgment is affirmed.